Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 23, 2022 has been accepted and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,674,654 (Cited in a prior office action dated March 31, 2022).
Regarding claim 1, George discloses a transducing system for detection of optical properties of transducing agents from locations remote from a variable of interest (see figure 6, remote detection of a crop which is the transducing agent, and the variable of interest is crop stress), the system comprising: 
a detector device on-board a manned aerial or space vehicle or an unmanned aerial or space vehicle (see column 2, lines 48-67 discloses a remote sensing platform including satellites, airplanes, and balloons, drones etc. and these remote vehicles have a sensor or monitoring device or instrument, see column 2, lines 48-67), the detector device configured to operate at a preselected range of wavelengths (see figure 6B discloses VIS/NIR/MIR wavelengths for detection); and 
a control module (See figure 3, element 310) configured to: 
measure, via the detector device, at least one optical property of a transducing agent to obtain a measurement (see column 8, line 66- column 9, line 34, discloses spectral responses are detected, which is the optical property of the stressed plant, which is the transducing agent), the at least one optical property being detectable over the preselected range of wavelengths (see column 8, line 66- column 9, line 34, discloses VIS/NIR measurements), wherein the variable of interest (see figure 6A/6B crop stress is the variable of interest) is linked to the transducing agent (crop/plant), wherein the transducing agent is placed so as to expose a presence or change of the variable of interest through the at least one optical property (the crop is placed in the field and is exposed to the temperature change, which is the variable of interest); and 
generate information relating to the variable of interest based at least in part on the measurement of the at least one optical property of the transducing agent (when there is a change crop stress, variable of interest, based on the measurement of the optical property, measuring temperature, of the transducing agent, the crop).  
Regarding claim 3, George discloses the system according to claim 1, wherein the transducing agent is at least one of an animate object or an inanimate object (discloses a plant/crop, see figure 6) comprising at least one of a biological substance, a non-biological substance, an organic substance, an inorganic substance, a natural substance, a synthetic substance, or a living organism (plant is a living organism).  
Regarding claim 4, George discloses the system according to claim 1, wherein the transducing agent is reversibly linked to the variable of interest (crop is reversibly linked to temperature, see figure 6, when the temperature changes it changes the stress of the crop) .
Regarding claim 5, George discloses the system according to claim 1, wherein the at least one optical property is a spectral signature of the transducing agent (optical property is temperature, see figure 6 and is based on the VIS/NIR signature of the crop, see figure 6).  
Regarding claim 6, George discloses the system according to claim 1, wherein the transducing agent (crop) comprises an active device or a passive device configured to measure the variable of interest within an environment and emit electromagnetic radiation indicative of the variable of interest towards the detector device (depending on the temperature, the plant or crop will absorb infrared and emit infrared indicative of the crop stress/health, see figure 6 and be detected by the sensor, see figure 3, element 340).  
Regarding claim 7, George discloses the system according to claim 1, wherein the preselected range of wavelengths is at least one of the visible-near-infrared (VISNIR) range, the infrared (IR) range, or the Visible range (see figure 6B, VIS/NIR detection).  
Regrading claim 8, George discloses the system according to claim 1, further comprising an optical filter containing one or more regions configured to selectively transmit a portion of the electromagnetic spectrum (column 5, lines 16-20 discloses optical filters to isolate and select wavelengths).  
Regarding claim 9, George discloses the system according to claim 1, wherein the detector device is at least one of a spectrometer (see column 5, lines 20-22), a radiometer, a photo-radiometer, a photo-detector, a wavefront detector device, a polarization detector, an imaging system, a spectrally responsive receiver, a spectrometer having filters at selected wavelengths, or a radiometer having filters at selected wavelengths.  
Regarding claim 10, George discloses the system according to claim 1, wherein: 
the detector device comprises an imaging system having a plurality of pixel sensors (Column 5, lines 7-12); and
the control module (element 310) is further configured to: 
capture one or more images associated with a geographic region including the variable of interest and the transducing agent (see column 5, lines 7-12 discloses detecting images of the agricultural land, see figure 6 where the crop health or variable of interest of the crop or transducing agent is imaged); and 
analyze at least one image of the one or more images to determine the measurement of the at least one optical property of the transducing agent (see figure 6 discloses measurement of temperature or optical property of the crop or transducing agent).  
Regarding claim 11, George discloses the system according to claim 10, wherein the imaging system comprises at least one of an area imaging device a panchromatic imaging device, a narrow bandwidth imaging device, a multispectral imaging device, a hyperspectral imaging device (column 6, lines 44-47), or an imaging spectrometer.  
Regarding claim 12, George discloses the system according to claim 10, further comprising an imaging module configured to form an image or a video of a scene based at least in part on the one or more images (Column 5, lines 7-13 discloses an imaging system to resolve sections of the agricultural land).  
Regarding claim 13, George discloses the system according to claim 10, wherein the one or more images comprise multiple images captured successively as multiple partially overlapping images with a determined amount of overlap (see figure 6B multiple exposures are determined over several days), and wherein the control module is further configured to apply a stitching algorithm to generate a final image or a final video from the multiple partially overlapping images (see column 5, lines 7-16 discloses determining an imaging system to detect the agricultural land, and is captured over successive days, see figure 6B and is correlated and thus must be overlapped). 
Regarding claim 14, George discloses the system according to claim 1, further comprising a material (figure 6, bare soil) having predetermined optical properties to provide a reference value (bare soil is used as a reference value, see column 9, lines 44-59 discloses using bare soil as a reference value), and the control module (element 310) is further configured to generate the information relating to the variable of interest (plant/crop stress), based at least in part on an optical property of the material (based on the detected temperature of the crop).  
Regarding claim 15, George discloses a method (Figure 6) to detect or monitor a variable of interest from locations remote from the variable of interest (see figure 6, remote detection of a crop which is the transducing agent, and the variable of interest is crop stress), the method comprising: 
capturing, from on-board a manned aerial or space vehicle or an unmanned aerial or space vehicle (see column 2, lines 48-67 discloses a remote sensing platform including satellites, airplanes, and balloons, drones etc. and these remote vehicles have a sensor or monitoring device or instrument, see column 2, lines 48-67), one or more exposures of a target location within a specific spectral range (see figure 6B discloses VIS/NIR/MIR wavelengths for detection); 
analyzing the one or more exposures to obtain information about a spectral signature of a transducing agent (a VIS NIR spectral measurement is detected and it relates to the crop or transducing agent, namely the temperature of the crop, see figure 6); and 
generating data relating to the variable of interest (Based on the detected spectral data, the crop health is determined), based at least in part on the information about the spectral signature of the transducing agent (based on the spectral data collected, see figure 6, the health of the crop or transducing agent is determined), wherein the transducing agent is placed so as to expose a presence or change of the variable of interest through the spectral signature (see figure 6, crop is exposed to the environment and the crop stress or variable of interest is determined based on the detected VIS NIR spectrum).  
Regarding claim 16, George discloses the method according to claim 15, further comprising: 
post-processing and correcting the one or more exposures (see column 9, lines 44-49 discloses correlating the data to reference data); and 
extracting the information about the spectral signature from the one or more exposures at pixel level to identify and/or classify the spectral signature of the transducing agent (see figure 6A, the detected temperature from the spectral signal is processed to classify if a crop or transducing agent is stressed or healthy).  
Regarding claim 17, George discloses the method according to claim 15, further comprising: 
detecting at least one optical property of the transducing agent (see figure 6, discloses determining temperature); 
detecting a reference signal and a measurement signal (see figure 6A which is the measured signal and also column 9, lines 44-59 discloses reference information); and 
generating the data relating to the variable of interest based at least in part on information provided by the reference signal and the measurement signal (see figure 6A the crop health or variable of interest is based on the reference and measurement signals, see figure 6A); 
wherein the measurement signal is obtained after detecting the at least one optical property of the transducing agent (see figure 6A the temperature or optical property of the crop or transducing agent is detected and show in figure 6A).  
Regarding claim 18, George discloses the method according to claim 15, wherein the one or more exposures comprise multiple exposures captured successively with a determined amount of overlap (see figure 6B multiple exposures are determined over several days), the method further comprising generating an image or a video based at least in part on the multiple exposures captured successively with the determined amount of overlap (see column 5, lines 7-16, discloses determining an imaging system to detect the agricultural land, and is captured over successive days, see figure 6B and is correlated and thus must be overlapped).  
Regarding claim 19, George discloses a method of detecting an optical property of a transducing agent (see figure 6 discloses detecting temperature or optical property of a crop or transducing agent), the method comprising: 
gathering electromagnetic radiation from a target location from a location on-board a manned aerial or space vehicle or an unmanned aerial or space vehicle (see column 2, lines 48-67 discloses a remote sensing platform including satellites, airplanes, and balloons, drones etc. and these remote vehicles have a sensor or monitoring device or instrument, see column 2, lines 48-67); 
determining the spectrum of the gathered electromagnetic radiation (see figure 6B discloses VIS/NIR/MIR wavelengths for detection); 
determining, based on one or more sections of the spectrum, optical properties of the transducing agent (the detected NIR VIS signal indicate a temperature or optical property of the transducing agent or crop); and 
generating information relating to a variable of interest based at least in part on the optical properties of the transducing agent (when there is a change crop stress, variable of interest, based on the measurement of the optical property, measuring temperature, of the transducing agent, the crop), wherein the variable of interest is linked to the transducing agent (crop health or variable of interest is linked to the crop or transducing agent), and wherein the transducing agent is placed so as to expose a presence or change of the variable of interest through the optical properties (crop is placed in the field and exposure to the elements and the change in the crop health is monitored based on the change in temperature).  
Regarding claim 20, George discloses the method according to claim 19, further comprising gathering electromagnetic radiation from a specific target location multiple times (see figure 6B shows determining the temperature of the crop over several days), to detect at least one change on the spectrum of the transducing agent (figure 6B the change in the detected spectrum indicates the change in temperature of the crop or transducing agent), wherein the at least one change is in accordance with at least one of a gradual change, a stepped change, or a switch change (see figure 6B shows change over days which is gradual).
Response to Arguments
Applicant’s arguments, see Remarks at pages 7-10, filed June 23, 2022, with respect to the rejection(s) of claim(s) 1-20 under Tomii have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of George (See above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896